Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Claim 94, Line 20, after “through” change “a” to --an--.
In Claim 99, Line 1, after “claim” change “94” to --98--.
Allowable Subject Matter
Claims 76-87 and 94-100 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a straddle-type vehicle comprising: a frame defining a front end and a rear end; a wheel assembly including front and rear wheels arranged under the frame; an engine mounted on the frame for providing power to the vehicle, which comprises a main body and a cylinder head connected to the main body and positioned above the main body; an intake and exhaust system, comprising an intake assembly for supplying air to the engine and an exhaust assembly for discharging exhaust gas generated by the engine wherein the exhaust assembly comprises: a tubular muffler mounted on the frame, inside of which is a catalyst for promoting redox of exhaust gas an exhaust pipe located between the tubular muffler and the cylinder head, one end of which is connected to the cylinder head, and the other end being connected to a middle part of the tubular muffler; a brake system associated with the wheel assembly, comprising a parking component and a brake component; a transmission system mounted on the frame for transmitting power from the engine to the wheel assembly; a fuel system arranged at the front end of the frame for providing fuel to the engine; and a saddle seat supported on the frame and located above the engine wherein the engine is oriented with its cylinder head positioned toward the rear end of the frame, with a horizontal distance between the cylinder head and a front axle of the vehicle defined as Le, and a horizontal distance between the cylinder head and a rear axle of the vehicle defined as Lf, wherein Le >2Lf ; the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the tubular muffler defines: a resonance cavity; an exhaust cavity; and an air intake cavity arranged between the resonance cavity and the exhaust cavity; wherein the exhaust pipe is connected to the air intake cavity such that exhaust gas enters into the resonance cavity through the air intake cavity, and then flows into the exhaust cavity through an internal pipe; as required by Claim 76.
Claims 77-79 depend from Claim 76.
Although the prior art discloses a straddle-type vehicle comprising: a frame defining a front end and a rear end; a wheel assembly including front and rear wheels arranged under the frame; an engine mounted on the frame for providing power to the vehicle, which comprises a main body and a cylinder head connected to the main body and positioned above the main body, an intake and exhaust system, comprising an intake assembly for supplying air to the engine and an exhaust assembly for discharging exhaust gas generated by the engine; a brake system associated with the wheel assembly, comprising a parking component and a brake component; a transmission system mounted on the frame for transmitting power from the engine to the wheel assembly; a fuel system arranged at the front end of the frame for providing fuel to the engine; a saddle seat supported on the frame and located above the engine; and wherein the engine is oriented with its cylinder head positioned toward the rear end of the frame, with a horizontal distance between the cylinder head and a front axle of the vehicle defined as Lea and a horizontal distance between the cylinder head and a rear axle of the vehicle defined as Lf, wherein Le >2Lf the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the engine further comprises a transmission arranged on one side of the main body and a battery, wherein the frame includes a battery mounting position arranged on the side away from the transmission as required by Claim 80.
Claims 81 and 82 depend from Claim 80.
Although the prior art discloses a straddle-type vehicle comprising: a frame defining a front end and a rear end; a wheel assembly including front and rear wheels arranged under the frame; an engine mounted on the frame for providing power to the vehicle, which comprises a main body and a cylinder head connected to the main body and positioned above the main body, an intake and exhaust system, comprising an intake assembly for supplying air to the engine and an exhaust assembly for discharging exhaust gas generated by the engine; a brake system associated with the wheel assembly, comprising a parking component and a brake component; a transmission system mounted on the frame for transmitting power from the engine to the wheel assembly; a fuel system arranged at the front end of the frame for providing fuel to the engine; and a saddle seat supported on the frame and located above the engine; wherein the engine is oriented with its cylinder head positioned toward the rear end of the frame, with a horizontal distance between the cylinder head and a front axle of the vehicle defined as Lee and a horizontal distance between the cylinder head and a rear axle of the vehicle defined as Lf, wherein Le >2Lf the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the frame has an engine mounting position for supporting the engine, and wherein a bottom of the main body is provided with an inclined shock absorber connected to the engine mounting position to form an inverted v- shaped support for the engine as required by Claim 83.
Claims 84-87 depend from Claim 83.
Although the prior art discloses a straddle-type vehicle comprising: a frame defining a front end and a rear end; a wheel assembly including front and rear wheels arranged under the frame; an engine mounted on the frame for providing power to the vehicle, which comprises a main body and a cylinder head connected to the main body and positioned above the main body; the cylinder head having an exhaust channel for discharging exhaust gas; an intake and exhaust system, comprising an intake assembly for supplying air to the engine and an exhaust assembly for discharging exhaust gas generated by the engine; the exhaust assembly having an exhaust pipe connected to the cylinder head and a tubular muffler connected to the exhaust pipe, wherein one end of the exhaust pipe is connected to the cylinder head, and the other end is connected to a middle portion of the tubular muffler, a brake system associated with the wheel assembly, comprising a parking component and a brake component; a transmission system installed on the frame for transmitting power from the engine to the wheel assembly; a fuel system arranged at the front end of the frame for providing fuel to the engine; and a saddle seat supported on the frame and located above the engine; the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the tubular muffler defines: a resonance cavity; an exhaust cavity; and an air intake cavity arranged between the resonance cavity and the exhaust cavity; wherein the exhaust pipe is connected to the air intake cavity; and wherein exhaust gas enters into the resonance cavity through the air intake cavity, and then flows into the exhaust cavity through an internal pipe; and wherein the engine is oriented with its cylinder head positioned toward the rear end of the frame, and the opening direction of the exhaust channel faces toward the tubular muffler as required by Claim 94.
Claims 95-97 depend from Claim 94.
Although the prior art discloses a straddle-type vehicle comprising: a frame defining a front end and a rear end; a wheel assembly including front and rear wheels arranged under the frame; an engine mounted on the frame for providing power to the vehicle, which comprises a main body and a cylinder head connected to the main body and positioned above the main body; the cylinder head having an exhaust channel for discharging exhaust gas, wherein the engine further comprises a transmission arranged on one side of the main body; an intake and exhaust system, comprising an intake assembly for supplying air to the engine and an exhaust assembly for discharging exhaust gas generated by the engine; the exhaust assembly having an exhaust pipe connected to the cylinder head and a tubular muffler connected to the exhaust pipe; a brake system associated with the wheel assembly, comprising a parking component and a brake component; a transmission system installed on the frame for transmitting power from the engine to the wheel assembly; a fuel system arranged at the front end of the frame for providing fuel to the engine; and a saddle seat supported on the frame and located above the engine; wherein the straddle-type vehicle further comprises a battery; the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the engine is oriented with its cylinder head positioned toward the rear end of the frame, and the opening direction of the exhaust channel faces toward the tubular muffler and wherein the frame includes a battery mounting position arranged on the side away from the transmission as required by Claim 98.
Claim 99 depends from Claim 98.
Although the prior art discloses a straddle-type vehicle comprising: a frame defining a front end and a rear end; a wheel assembly including front and rear wheels arranged under the frame; an engine mounted on the frame for providing power to the vehicle, which comprises a main body and a cylinder head connected to the main body and positioned above the main body; the cylinder head having an exhaust channel for discharging exhaust gas; an intake and exhaust system, comprising an intake assembly for supplying air to the engine and an exhaust assembly for discharging exhaust gas generated by the engine; the exhaust assembly having an exhaust pipe connected to the cylinder head and a tubular muffler connected to the exhaust pipe; a brake system associated with the wheel assembly, comprising a parking component and a brake component; a transmission system installed on the frame for transmitting power from the engine to the wheel assembly; a fuel system arranged at the front end of the frame for providing fuel to the engine; and a saddle seat supported on the frame and located above the engine; wherein the frame is provided with an engine mounting position for supporting the engine the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the engine is oriented with its cylinder head positioned toward the rear end of the frame, and the opening direction of the exhaust channel faces toward the tubular muffler, and wherein a bottom of the main body is provided with an inclined shock absorber connected to the engine mounting position to form an inverted v-shaped support for the engine; the engine mounting position being a bottom plate arranged on a lower portion of the frame, and the bottom plate having at least one flat surface; wherein a cross-section of the bottom plate is an inverted v- shaped structure; and the bottom plate defines a plurality of holes as required by Claim 100.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618